 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDBanner Tire Company, Inc. and Teamsters, Automo-tive, Petroleum and. Allied Trades, Local UnionNo. 50, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America. Case 14-CA-1640914 December 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 18 July 1983 Administrative Law Judge Mi-chael 0. Miller issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed an answering brief.The National Labor Relations Board has delegat-ed its authority, in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs' andhas decided to affirm the judge's rulings, findings,and conclusions only to the extent consistent withthis Decision and Order.The judge concluded that the Respondent's fail-ure to 'sign and implement a collective-bargainingagreement with the Union violated Section 8(a)(1)and (5) of the Act. He found that Union NegotiatorJohn Gonzales' misrepresentation to RespondentNegotiator Steven Laiderman regarding the statusof a competitor's wage and pension offer was insuf-ficient basis to warrant avoidance of the contractupon which oral agreement had been reached. TheRespondent excepts to the judge's finding and con-tends that the Union's misrepresentation regardingthe outcome of the ratification vote by employeesof the Respondent's competitor justified avoidanceof the agreement. For the reasons set forth belowwe agree with the Respondent's contentions.The Respondent is engaged in the wholesale andretail sale of automobile tires in the Belleville, Illi-nois area. It was a party to a collective-bargainingagreement with the Union which was effectivefrom 1 July 1979 to 30 June 1982.2 On 17 June theRespondent along with 10 other tire dealers in thearea began negotiations with the Union. The Re-spondent's counsel Steven Laiderman representedthe employer group and John Gonzales representedthe Union. However, the Employers did not bar-gain as an association and each bargained for itsown agreement.By 28 September the Union and the employer in-cluding the Respondent reached agreement on allThe Respondent has requested oral argument The request is herebydenied as the record, the exceptions, and the briefs adequately present theissues and positions of the parties2 All dates are in 1982 unless otherwise indicatedbargaining issues except for wages and pensionplan contributions. On 28 September the employ-ees, excluding the Respondent, proposed to theUnion an annual raise of 40 cents per hour for eachof the 3 contract years and pension payments of$16, $18.50, and $21 a week during the 3 successiveyears. That same day the Respondent's major com-petitor in the area, the Wells Tire groups (herein-after Wells) which was conducting separate negoti-ations and had also reached agreement on remain-ing bargaining issues, offered the Union a wage andpension package. The Wells proposal called for awage increase of 20 cents per hour in each of the 3contract years and weekly pension contribution of$13, $13, and $16 over the 3 contract years.On 30 September Gonzales called Laiderman.He advised Laiderman that he would be conduct-ing a union meeting that night so that the variousemployers' employees could vote on the wage andpension proposals. Laiderman told Gonzales that ifthe Wells employees voted for a 20-cent packagethat is what he wanted and that he would notaccept a package that was different or for moremoney and pension benefits than Wells. He 'furtheradvised Gonzales that if the Wells employees re-jected the 20-cent package then he would probablygo along with everyone else. Gonzales was then in-structed to call Laiderman that evening to informhim how the employees voted.That evening at approximately 7 p.m. Gonzalesdid call Laiderman and advised him that the Re-spondent's employees had rejected the 20-centpackage. Laiderman then asked how the Wells em-ployees voted. Gonzales responded that Wells hadnothing to do with the Respondent because theywere in a different area and that all of the employ-ers in the Respondent's area had accepted the 40-cent package. After Laiderman repeated his ques-tion regarding the Wells vote Gonzales told himthat the Wells employees had rejected the 20-centpackage. Laiderman then stated that "he would goalong with the rest of them," referring to the 40-cent package.Gonzales' statement to Laiderman that the Wellsemployees had rejected the 20-cent offer was amisrepresentation. The Wells employees did notvote on any proposal until after the completion ofthe above telephone conversation and they votedto accept the 20-cent offer.4_ In December Gonzales sent Laiderman a copy ofthe contract with the 40-cent package. Laiderman3 This group of five stores was bargaining as an association4 At the hearing, Gonzales admitted that the Wells employees did not -vote until after his conversation with Laiderman.273 NLRB No. 73 BANNER TIRE CO481refused to sign the contract after learning that theWells employees had accepted the 20-cent offer.5The judge found that Gonzales' statement re-garding the Wells employees' rejection of the 20-cent offer was a misrepresentation. However thejudge concluded that it was not a material misrep-resentation reasoning that, if the Respondentwanted parity with Wells, the material fact wouldhave been what wage and pension proposal Wellsagreed to rather than what the Wells employees re-jected.Contrary 'to the judge, we conclude that Gon-zales' misrepresentation to Laiderman was notmade in good faith and justifies the Respondent'srefusal to sign or implement the agreement. Themisrepresentation that the Wells employees had re-jected the 20-cent package goes to the ultimateissue of whether the Respondent desired to reachagreement on the 40-cent package. Here Gonzaleswas told specifically that the Respondent wantedthe same wage and pension contract as its competi-tor and Gonzales as union negotiator was in a supe-rior position to know how the competitors' em-ployees voted on the package. It follows that Gon-zales' deliberate misrepresentation regarding theWells employees' vote was intended to and had theeffect of inducing the Respondent to accept the 40-cent package. In view of the good-faith consider-ations which underscore Section 8(d) affecting allparties' dealings in the collective-bargaining frame-work, the Respondent's refusal to sign or imple-ment an agreement which was the direct result ofthe Union's deceit is not unlawful. We shall there-fore dismiss the complaint in its entirety.6ORDERThe complaint is dismissed.5 Laiderman became aware of the Wells employees' ratification of the20-cent offer after receiving a copy of an unfair labor practice charge inlate December which had been filed by Wells against the Union for itsrefusal to sign the contract The claim was settled by the Union agreeingto accept the 20-cent package6 Member Zimmerman notes that agreement by the Wells group to thesame package that the Union proposed to the Respondent was not a con-dition precedent to a collective-bargaining agreement between the Re,spondent and the Union Even if it were a condition precedent, he notesthat, in a collective-bargaining context such as in the Instant case, theBoard is not strictly bound by technical rules of contract law, including,for example, strict notions of condition precedent See generally Pepsi-Cola Bottling Co, 251 NLRB 187 (1980), enfd 659 F 2d 87 (8th Cir1981) See also NLRB v Donlans Inn, 532 F 2d 138 (9th Cir 1976), enfd214 NLRB 1 (1974) It is true that, where parties have actually reachedagreement, the Board normally will require that the agreement be Incor-porated in writing and signed However, in the instant case, Laidermanhad explicitly stated that "if Wells got a 20 cent package, that's what Iwant" Knowing this, when Laiderman asked Gonzales what the Wellsemployees had done, Gonzales told Laiderman that they had rejected the20-cent package, when in fact they had not yet even voted Gonzales ob-viously felt that the only way he could get what he wanted from Laider-man was to consciously mislead him In such circumstances, MemberZimmerman agrees with his colleagues that the Board cannot condonesuch tactics in bargainingDECISIONSTATEMENT OF THE CASEMICHAEL 0 MILLER, Administrative Law Judge. Thiscase was tried before me on May 24, 1983, in St. Louis,Missouri, based on an unfair labor practice charge filedby Teamsters, Automotive, Petroleum and Allied Trades,Local Union No. 50, affiliated with International Broth-erhood of Teamsters, Chauffeurs, Warehousemen, andHelpers of America (Local 50 or the Union), on January7, 1983, and a complaint issued by the Regional Directorfor Region 14 of the National Labor Relations Board(the Board), on February 10, 1983. The complaint allegesthat Banner Tire Company, Inc. (Banner or Respondent)violated Section 8(a)(1) and (5) of the National LaborRelations Act (the Act), by failing and refusing to exe-cute and implement an agreed-to collective-bargainingagreement. Respondent's timely filed answer denies thatany agreement to the terms of a collective-bargainingagreement was validly reached.All parties were afforded full opportunity to appear, toexamine and cross-examine witnesses, and to argueorally. Briefs, which have been carefully considered,were filed on behalf of the General Counsel and Re-spondent.Based on the entire record,' including my observationof the witnesses and their demeanor, I make the follow-ingFINDINGS OF FACTI. RESPONDENT'S BUSINESS AND THE UNION'S LABORORGANIZATION STATUS•PRELIMINARYCONCLUSIONS OF LAWRespondent is a Missouri corporation, engaged in thewholesale and retail sale and distribution of automobiletires and related prodtiCts and services, with an officeand place of business in Belleville, Illinois, and otherplaces of business in the State of Missouri. Only its Belle-ville, Illinois facility is involved in this proceeding. Thecomplaint alleges, Respondent admits, and I find andconclude that Respondent is an employer, engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.The complaint alleges, Respondent admits, and I findand conclude that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II THE ALLEGED UNFAIR LABOR PRACTICEA. BackgroundThe Union, and its predecessor, Teamsters Local 971,which merged into Local 50 in June 1980, have repre-sented Respondent's Belleville employees in the follow-ing unit, appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act,for a number of years.The General Counsel's unopposed motion to correct the record isgranted 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll vulcanizers, recappers, tire repairmen, tirechangers, wheel balancers, front end men, brake-men, tune up men, road and pick-up men, batterymen and glass installers at Respondent's Belleville,Illinois store excluding office clerical employees,professional employees, guards, and supervisors asdefined in the Act.The collective-bargaining agreement between TeamstersLocal 971 and Respondent, which was assumed by Local50, was effective , from July 1, 1979, to June 30, 1982.2Negotiations were opened by a timely letter from theUnion and the first bargaining session was held on June17. Respondent bargained jointly with a number of otheremployers in the same industry. However, they did notbargain as an association; each bargained for its ownagreement Steven Laiderman, Respondent's in-housecounsel, was Banner's spokesman and, together with arepresentative of the Bond Stores, was the pnncipalspokesmen for all of the employers. Business agent JohnGonzales was the Union's negotiator Separate negotia-tions were being conducted between the Union and theWells group of five stores, which, it was ultimately de-termined, were bargaining as an association The Wellsgroup, Laiderman testified, was Respondent's competitorin the wholesale tire market.By September 28, after a series of meetings, the Unionand the employer group which included Banner hadagreed on all of the terms of their collective-bargainingagreements except wages and the welfare and pensionplan contributions. On September 28, Bond and the otherstores, except Banner, offered the Union a packagewhich included a 40-cent-per-hour wage increase in eachof the 3 years of the contract plus welfare and pensionfund contributions of $16 per week per employee in thefirst year of the agreement, $18.50 per week in thesecond year, and $21 per week in the third. At the sametime, the Wells group was offering a contract packagewhich included wage increases of 20 cents per hour ineach of the 3 years and pension and welfare fund contri-butions of $13, $13,, and $16 weekly.B The Disputed ConversationsOn the morning of September 30, Gonzales called Lai-derman and told him that the Union would be meetingwith the employees that evening to consider the employ-ers' offers. He told Laiderman what Bond and the otherBelleville tire stores had offered, i e., the 40-cent pack-age, and asked Laiderman what Banner was going to do.According to Gonzales, Laiderman asked what the Wellsgroup was offering and was told of the 20-cent package.Laiderman asked that Gonzales first present the 20-centpackage to his employees for a vote and asked furtherthat Gonzales call him at home that evening to let himknow how the employees voted. Laiderman's version isslightly different. On direct examination he testified- thathe asked Gonzales what the Wells group was offering,saying that "if Wells got a 20 cent package, that's what Iwant." Responding to a leading question and in conclu-sionary terms, he further testified that "ratification of the2 All dates hereinafter are 1982 unless otherwise statedsame package as the Wells group" was "a conditionprecedent to any agreement between Banner and Local50." More specifically, when questioned by the judge, heclaimed to have told Gonzales that he "was not going toaccept a package any different or for more money andpension than the Wells group," that "it would comedown to if Wells rejects the 20 cent package, then Iwould probably go along with everyone else." .Gonzales met with the employees. of the various tirecompanies on September 30. The employees of Bond andKenny each voted to accept their employers' 40-centcontract package offers Gonzales then presented the 20-cent package to the Banner emplOyees and they rejectedIt.As Laiderman had requested, Gonzales called him im-mediately after the vote Listening to their conversationon a speaker phone was Robert Yock, a Banner employ-ee As Laiderman recalled this conversation, Gonzalestold him that his employees had rejected the 20-centpackage Laiderman asked, "What did the Wells peopledo?" Gonzales replied, "The Wells people had nothingto do with us because they were in a different area, thatall the people in Belleville' had accepted the 40 centpackage," and asked what Banner was going to do. Lai-derman repeated his question, "What did the Wellspeople do?" Gonzales told him, "The Wells people hadrejected the 20 cent offer" and, when he was again askedwhat he would do, Laiderman told Gonzales that "hewould go along with the rest of them," Le , the Belleville-employers.The version of this conversation presented by Gon-zales and Yock vanes in only one particular. As they de-scribed it, when Laiderman asked what the Wells peoplehad done, Gonzalez only said that the Wells offer was ofno concern to him and did not tell Laiderman that theemployees of, Wells had rejected the 20-cent package.Laiderman then asked what Bond, Kenny, and the otherswith whom Banner had been bargaining had done andwas told that Bond and Kenny had agreed to the 40-centpackage. To this, Laiderman allegedly stated, "I guess ifthose people offered that, I have to offer the samething."Gonzales confirmed that Laiderman was offering theBanner employees the 40-cent package, took that pack-age to the employees, and received their assent to it.According to both Gonzales and Yock, the Wellsgroup employees did not vote on their employer's pro-posal until after the conversation between Gonzales andLaiderman. Moreover, when they voted, two ballotswere taken. Initially, all of the Wells stores' employeesvoted as a single group and accepted the proposal. Then,on objection by some of the' employees, separate voteswere taken for each of the five Wells stores. The em-ployees of some stores accepted the 20-cent package;others rejected it. The ratification of the Wells groupoffer became the subject of unfair labor practice chargesfiled by both Wells and the Union. An unfair labor prac-tice complaint issued on the basis of the employer'scharge which alleged that the contract had properlybeen ratified by the vote of all five stores' employeesvoting as an associationwide unit. That complaint was BANNER TIRE CO483settled when the Union signed .a contract with Wells,providing for the 20-cent package in the associationwideunit.C. Refusal to Sign or ImplementIn November, Gonzales sent Laiderman a letter settingforth the terms of the agreement which the Union be-lieved had been reached on September 30, i.e., the 40-cent package. Subsequently, Gonzales asked Laidermanwhen he intended to pay the employees their backpay..Laiderman acknowledged his obligation to make thosepayments but asked whether he could do so -in two pay-ments. Gonzales checked with the employees and in-formed Laiderman that they would not agree to such apayment plan. Laiderman made no reference at this timeto there being any error in the Union's interim agree-ment.In early December, the Union sent each of the em-ployers, including Banner, the contract for signing. OnDecember 6, Gonzales called Laiderman to ask whetherhe had received and reviewed- the contract. Laidermanstated that he had reviewed it, that it looked to be inorder, and that he would sign it after he had his attorneylook it over. He would pay the backpay, he said, as soonas the contract was approved by that attorney.,In December, Laiderman saw a copy of the complaintagainst the Union which was based on Wells' unfair;labor practice charge. This was his first knowledge,- hesaid, that the. Wells employees had accepted the 20-centpackage. Laiderman then told Gonzales that he was notprepared to sign the contract unless the Union gave•Banner the wages and welfare and pension fund agree-ments reached in the Union-Wells negotiations Gonzalestold Laiderman that he could not do that because theBanner employees had rejected that offer while theWells employees had accepted it.Respondent has not signed the 40-cent package agree-ment proffered by the Union, and it has not implementedthe wage, pension, or welfare fund contributions calledfor in that agreement.3D. DiscussionThe General Counsel contends that the testimony ofGonzales and Yock must be credited and that, based ontheir testimony, I must find that there was completeagreement to the terms of a collective-bargaining agree-ment. Respondent, arguing the credibility of Laiderman,asserts that "ratification of the same contract by Wells"was an unfulfilled "condition precedent to an agreementwith Banner" and that, therefore, "there was no agree-ment." Respondent further argues that, even if an agree-ment was reached, it was avoidable because it was basedon a material misrepresentation.While I have essentially found Laiderman's recollec-tion of the conversations to be more accurate than thoseof either Gonzales or Yock, I find that full agreementhad been reached and that there had been no materialmisrepresentation justifying avoidance of that agreement.Respondent made one welfare fund payment, for December, at thenew contract rate Thereafter, all payments were at the lower rate of theold contractI find, as Laiderman testified on direct examination, thatLaiderman told Gonzales that he wanted to know whatthe Wells group was "going to do because if Wells got a20 cent package, that's what I want." However, I do notfind that Laiderman told Gonzales specifically or in haecverba that agreement to the same package as the Wellsgroup was a "condition precedent" to their reaching anagreement. Parity with the wages and benefits paid bythe Wells group was obviously and understandably Lai-derman's goal and Laiderman expressed this to Gonzales.However, his statement to Gonzales was merely the ex-pression of a bargaining position and, I find, did not es-tablish achievement of that position as a condition prece-dent to agreementSimilarly, while I credit Laiderman over Gonzales andYock with respect to the conversation in the evening ofSeptember 30, I find no material misrepresentation. Lai-derman's response to Gonzales, to the effect that heWould have to offer the 40-cent package which the otherBelleville stores had offered, only makes sense if he hadbeen told that the Wells group employees had rejectedthe 20-cent package Laiderman knew, from his earlierconversation with Gonzales, what Bond was offering andhe had expressed his opposition to making a similar offer.If, as Gonzales and Yock testified, Laiderman had onlybeen told that the Bond employees had accepted the 40-cent offer, he would not have been impelled to makethat same 40-cent offer Similarly, he would not havebeen persuaded to make such an offer merely becauseGonzales told him that "Wells' offer was of no concernto him." However, at best, Gonzales only told Laider-man that the Wells employees had rejected the 20-centpackage Laiderman did not ask, and he was not told,whether the Wells group had then agreed to pay the 40-cent package. If parity with Wells was of such criticalimportance to Respondent, the material fact would havebeen what Wells had agreed to, not what the Wells em-ployees had rejected. Perhaps Laiderman assumed thatrejection of the 20-cent package by the employees ofWells would have forced Wells to accept the 40-centpackage, but the record herein provides no basis for himto have made such an assumption. Moreover, as subse-quent events reveal, there appears to have been a sub-stantial dispute over whether the Wells employees hadaccepted their employer's offer. Both Wells and theUnion filed unfair labor practice charges and it was notuntil a complaint issued based on Wells' charge that thedispute was resolved and an agreement, on the 20-centpackage, was finalized In all of these circumstances, Ifind that Gonzales' statement to the effect that the Wellsemployees had rejected their employer's offer was not amaterial misrepresentation.Accordingly, I must conclude that Respondent offeredits employees the 40-cent package, those employees ac-cepted that package, all aspects of the collective-bargain-ing agreement had thus been agreed to, and Respondentwas statutorily obligated to execute that agreed-to con-tract when the Union proffered it. Its failure to do so,and its failure to give effect to the terms and conditionsof that agreement, is violative of Section 8(a)(5) and (1) 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Act. H.J Heinz Co. v. NLRB, 311 U.S. 514 (1941);Go//in Block & Supply Co., 243 NLRB 350 (1979).FURTHER CONCLUSIONS OF LAW1.The following employees of Banner Tire Company,Inc. constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b) ofthe Act.All vulcanizers, recappers, tire repairmen, tirechangers, wheel balancers, front end men, brake-men, tune up men, road and pick-up men, batterymen and glass installers at Respondent's Belleville,Illinois store excluding office clerical employees,professional employees, guards, and supervisors asdefined in the Act.2.At all times since at least October 23, 1979, BannerTire Company, Inc. has recognized and bargained withTeamsters, Automotive, Petroleum and Allied Trades,Local Union No. 50, affiliated with International Broth-erhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, or its predecessor, Automotive, Pe-troleum and Allied Trades, Local Union No. 971, as thedesignated exclusive bargaining representative of its em-ployees in the above-described unit.3.By refusing to bargain collectively in good faithwith Teamsters, Automotive, Petroleum and AlliedTrades, Local Union No 50, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen,and Helpers of America by refusing, upon request, tosign the collective-bargaining agreement submitted bysaid Union in December 1982, embodying the terms andconditions of employment on which the parties hadreached agreement on September 30, 1982, and refusingto give effect to such contract retroactive to July 1,1982, Respondent has violated Section 8(a)(5) and (1) ofthe Act4.Respondent did not commit any unfair labor prac-tices not specifically found herein.4THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act, I shall recommend that it be required tocease and desist therefrom and that it take certain affirm-ative action designed to effectuate the policies of theAct.Having found that Respondent has failed -and refusedto sign the collective-bargaining agreement embodyingthe understanding which the parties reached on Septem-ber 30, 1982, I shall recommend that it be ordered, onrequest, to sign said collective-bargaining agreementforthwith. In addition, I shall recommend that it be or-dered to give effect to the terms of said agreement retro-active to July 1, 1982, and make the employees wholefor any losses they may have suffered by reason of Re-spondent's failure to execute and implement the aforesaidagreement, with interest thereon to be computed in themanner described in Florida Steel Corp., 231 NLRB 651(1977). See generally Isis Plumbing Co., 138 NLRB 716(1962)[Recommended Order omitted from publication.]4 The complaint had also alleged a discriminatory failure to Implementthe agreement in violation Of Sec 8(a)(3) There was no evidence of dis-criminatory motivation, the 8(a)(3) allegation, if proven, would not haveaffected the remedy herein, It was not pursued in the General Counsel'sbrief and, it appears, that allegation has implicitly been withdrawn